—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineifective assistance of appellate counsel, a decision and order of this Court dated February 5, 1996 {People v Moore, 224 AD2d 449), affirming a judgment of the County Court, Suffolk County, rendered July 9, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.